65 F.3d 174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio BARRAGAN-ARELLANO, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-35106.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 23, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Antonio Barragan-Arellano, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  He contends the district court erred when it denied his motion as an abuse of the writ.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  After accepting the district court's factual findings unless clearly erroneous and reviewing its conclusions of law de novo, Doganiere v. United States, 914 F.2d 165, 167 (9th Cir.1990), cert. denied, 499 U.S. 940 (1991), we affirm.


3
This is Barragan-Arellano's second section 2255 motion.  He raises claims not raised in his first section 2255 motion.  Barragan-Arellano was represented by counsel in his first section 2255 motion.  The fact that Barragan-Arellano is not a native English speaker does not establish cause for his failure to raise the instant claims in his prior section 2255 motion.  See Hughes v. Idaho State Bd. of Corrections, 800 F.2d 905, 908 (9th Cir.1986) (a petitioner's illiteracy does not constitute cause).  Because Barragan-Arellano has not shown that any objective factor external to his defense prevented him from raising these claims in his prior motion, we affirm the district court's judgment denying his motion as an abuse of the writ.  See McCleskey v. Zant, 499 U.S. 467, 493-94 (1991);  see also Rule 9(b), Rules Governing Section 2255 Cases, 28 U.S.C. foll. Sec. 2255.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Barragan-Arellano's motions for appointment of counsel and provision of an interpreter are denied